DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 26 have been amended, claim 8 has been canceled, claims 31 and 32 have been added, and claims 1, 3-4, 6-7, 9-11, 22-28 and 30-32 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the original specification for the base layer having any of a thickness and a density configured to maintain a shape of the base layer after removal of the pegs and while worn by a patient. There is no disclosure regarding maintain a shape of the base layer after removal of the pegs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 6, 9-11, 24-26, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darby (US 5,067,256).
Regarding claim 1, Darby discloses a peg insole (heel cup 10) comprising: an integrally molded unitary body; wherein the body consists of a base layer (sole 12) and a plurality of pegs (pegs 30) protruding from the base layer, the base layer is contoured at a side of the base layer facing opposite a direction in which the plurality of pegs are protruding from the base layer (column 2, lines 43-45), the side of the base layer facing opposite from the pegs is exposed, and the pegs are configured to be twisted off by hand from the base layer (wherein the pegs are capable of being twisted off by hand, due to their relatively thin dimensions and material composition) (column 2, line 38-column 3, lines 10; Fig. 1-3).
Regarding claim 3, Darby discloses that the insole is contoured including at least a depressed heel portion (heel contour) and raised medial and lateral side portions (side portions 20) (Fig. 1).
Regarding claim 4, Darby discloses that the pegs are configured to be selectively removable without penetrating through the base layer (wherein the pegs are capable of being cut or torn from the base layer).
Regarding claim 6, Darby discloses that the peg insole includes an offload region (cavity 34) in which one or more pegs has been selectively removed from the base layer (wherein there are no pegs in cavity 34). It is noted that claim 6 is a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 9, Darby discloses that the pegs are spaced from one another on all lateral sides thereof (Fig. 3).
Regarding claims 10 and 11, Darby further discloses a medical shoe (shoe) with the peg insole (column 3, lines 39-40).
Regarding claims 24 and 25, Darby discloses that the pegs comprise a first peg and a second peg, and wherein the first peg is extended a greater distance through the body than is the second peg. A face of the first peg and a face of the second peg together form a flat surface facing away from an upper side of the memory foam body (column 3, lines 1-10; Fig. 1).
Regarding claim 26, Darby discloses a peg insole comprising: a unitarily molded unitary body; wherein the body includes a base layer and a plurality of pegs protruding from the base layer, the base layer is contoured at a side of the base layer facing opposite a direction in which the plurality of pegs are protruding from the base layer, the side of the base layer facing opposite from the pegs is exposed, and the pegs are configured to be twisted off by hand from the base layer (as discussed regarding claim 1 above).
Regarding claim 31, the pegs are further configured to be removed from the base layer by a tool (wherein the pegs are capable of being removed by a tool, such as a knife or scissors).
Regarding claim 32, the base layer comprises any of a thickness and a density configured to maintain a shape of the base layer after removal of the pegs and while worn by a patient.

Claim(s) 1, 3, 4, 9-11, 26, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 4,179,826).
Regarding claim 1, Davidson discloses a peg insole (heel cup 30) comprising: an integrally molded unitary body; wherein the body consists of a base layer (body 32) and a plurality of pegs (projections 36) protruding from the base layer, the base layer is contoured at a side of the base layer facing opposite a direction in which the plurality of pegs are protruding from the base layer (at curved heel seat 24), the side of the base layer facing opposite from the pegs is exposed, and the pegs are configured to be twisted off by hand from the base layer (wherein the pegs are capable of being twisted off by hand, due to their relatively thin dimensions and material composition) (column 2, line 64-column 3, line 47; Fig. 1, 2, 4, 5).
Regarding claim 3, Davidson discloses that the insole is contoured including at least a depressed heel portion (heel seat 24) and raised medial and lateral side portions (side walls 12, 14) (Fig. 1, 2).
Regarding claim 4, Davidson discloses that the pegs are configured to be selectively removable without penetrating through the base layer (wherein the pegs are capable of being cut or torn from the base layer).
Regarding claim 6, Davidson discloses that the peg insole includes an offload region (front portion without pegs; Fig. 5) in which one or more pegs has been selectively removed from the base layer (wherein there are no pegs in the front portion). It is noted that claim 6 is a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 9, Davidson discloses that the pegs are spaced from one another on all lateral sides thereof (Fig. 4, 5).
Regarding claims 10 and 11, Davidson further discloses a medical shoe (footwear) with the peg insole.
Regarding claim 26, Davidson discloses a peg insole comprising: a unitarily molded unitary body; wherein the body includes a base layer and a plurality of pegs protruding from the base layer, the base layer is contoured at a side of the base layer facing opposite a direction in which the plurality of pegs are protruding from the base layer, the side of the base layer facing opposite from the pegs is exposed, and the pegs are configured to be twisted off by hand from the base layer (as discussed regarding claim 1 above).
Regarding claim 31, the pegs are further configured to be removed from the base layer by a tool (wherein the pegs are capable of being removed by a tool, such as a knife or scissors).
Regarding claim 32, the base layer comprises any of a thickness and a density configured to maintain a shape of the base layer after removal of the pegs and while worn by a patient.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby, as applied to claim 1.
	Regarding claim 7, Darby does not disclose the specific thickness of the base layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the base layer from 0.5-20 mm in order to provide sufficient comfort and support to the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, as applied to claim 1, in view of Klutts (US 2015/0351949).
Davidson discloses that the pegs may be a variety of different shapes (Fig. 3, 4, 7, 8), but does not specifically disclose hexagonal. Klutts teaches a peg insole (padding 112, which may be used as an insole) comprising: a unitary body having a base layer (second layer 144) and a plurality of pegs (removable sections 136) protruding from the base layer (paragraphs 0047, 0054-0060; Fig. 6). Klutts further teaches that the pegs are hexagonal (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pegs of Davidson hexagonal, as taught by Klutts, in order to provide a different cushioning profile to the insole, depending on the needs of the specific user.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, as applied to claim 1.
Davidson discloses that the insole may be made of a lightweight, resilient material which returns to its original shape (column 2, line 66-column 3, line 6), but does not specifically disclose a foam material having a density of 0.05-20 kg/cm3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the insole of a foam material having a density of 0.05-20 kg/cm3 in order to provide an insole with sufficient support and cushioning, depending on the needs of the individual user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 30 is allowed.
	Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the pegs in Darby and Davidson are not removable by hand. However, the pegs of Darby and Davidson are capable of being twisted off by hand. Darby and Davidson each disclose pegs which are relatively thin and made of a tearable material such as rubber or plastic. Therefore a user is capable of twisting the pegs off by hand, especially depending on the strength of the individual user and the specific material used. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Applicant argues that it would not be obvious to remove the pegs from Darby and Davidson, and that removing the pegs would be disadvantageous. However, the claims do not require twisting off or removing any of the pegs, only that the pegs are configured to be twisted off by hand. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732